         Case 4:19-cv-01843-KAW Document 38 Filed 12/05/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

Date: December 5, 2019          Time: 42 minutes         Judge: KANDIS A. WESTMORE
Case No.: 19-cv-01843-KAW       Case Name: The Center for Investigative Reporting v. U.S.
                                Department of Labor

Attorney for Plaintiff: Diana Baranetsky, Rachel Brooke
Attorney for Defendant: Ellen London

Deputy Clerk: Doug Merry                             Court Reporter: Raynee Mercado


                                      PROCEEDINGS

Motions for Summary Judgment (24)(29) – held.

Motions argued. The Court takes the matter under submission and will issue a written ruling.
